DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 10/27/2021.  In virtue of this filing, claims 1-17 are currently presented in the instant application.
Drawings
The drawing submitted on 10/27/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 11,181,227. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the current application have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton (US Pub. No.: 2020/0404799).
Regarding claim 1, Hamilton teaches an electronic device attachment system comprising (see figures 1 and 10B):
an electronic device case configured to receive and house an electronic device (see protective case 14, mobile phone 16, [0034]);
a storage component affixed to the electronic device case (see figure 1, storage accessory 10, protective case 14, [0034]); and 
one or more attachments (see figure 10B, ring 74 attach to storage accessory 10, [0046]). 
Regarding claim 3, Hamilton teaches the electronic device case comprises an attachment mechanism such that the storage component is affixed to the electronic device case via the attachment mechanism (see figure 1, socket 12, [0034-0035]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Pub. No.: 2020/0404799) in view of Marcks, Jr. et al. (US Pub. No.: 2020/0200322, hereinafter, “Marcks”).
Regarding claim 2, Hamilton teaches ring attachment configured to engage the electronic device case to affix the storage component to the electronic device case (see figure 10B, ring 74 attach to storage accessory 10, [0046]). Hamiton fails to teach two or more attachment legs configured to engage the electronic device case to affix to the electronic device case. However, Marcks teaches two or more attachment legs configured to engage the electronic device case to affix to the electronic device case (see figures 4-5, two legs 124, protective case 110, [0034-0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Marcks into view of Hamilton in order to secure the device from falling when it is standing on the table or flat surface.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Pub. No.: 2020/0404799) in view of Wilcox et al. (US Patent No.: 9,485,557, hereinafter, “Wilcox”).
Regarding claim 4, Hamilton disclosed invention, but fails to teach the storage component comprises an opening for the one or more attachments to enter the storage component when in a non-use position and to exit the storage component when in an in-use position. However, Wilcox teaches the storage component comprises an opening for the one or more attachments to enter the storage component when in a non-use position and to exit the storage component when in an in-use position (see figure 15C, two legs 502 store in the device accessory when it is not in use). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wilcox into view of Hamilton in order to provide the convenient to the user when to use the attachments.
Regarding claim 5, Hamilton further teaches the storage component further comprises a flap component configured to seal the opening (see figured 6-8, storage accessory 10, cover 26).
Regarding claim 6, Hamilton further teaches the storage component further comprises a door component configured to seal the opening (see figured 6-8, storage accessory 10, cover 26).

Claims 7-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Pub. No.: 2020/0404799) in view of Polatov (US Patent No.: 4,856,627).
Regarding claim 7, Hamilton disclosed invention, but fails to teach telescoping locking leg stands. However, Polatov teaches telescoping locking leg stands (see figures 1 and 3, telescopes 18, storage compartment recesses 28, col.2, ln.57-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Polatov into view of Hamilton in order to secure the device from falling when it is standing on the table or flat surface. 
Regarding claim 8, Polatov further teaches the one or more telescoping locking leg stands (see figures 1 and 3, telescopes 18, col.2, ln.57-64).
Regarding claim 9, Polatov further teaches the one or more telescoping locking leg stands are affixed to an interior of the storage component and have an ability to pivot to allow each of the one or more telescoping locking leg stands to be moved in differing angles relative to the storage component (see figures 1 and 3-4, telescopes 18, pivot axis 59, storage compartment recesses 28, col.2, ln.57-64, col.4, ln.18-24).
Regarding claim 10, Polatov further teaches in a non-use position, the one or more telescoping locking leg stands are stored in the storage component (see figure 1, telescopes 18, storage compartment recesses 28, col.2, ln.57-64).
Regarding claim 11, Polatov further teaches each of the one or more telescoping locking leg stands comprise one or more legs (see figures 1 and 3, telescopes 18, col.2, ln.57-64).
Regarding claim 13, Polatov further teaches each leg of the one or more legs comprise a foot configured to contact a horizontal surface (see figure 3, rubber feet 52, col.3, ln.56-58).
Regarding claim 14, Polatov further teaches each leg of the one or more legs comprises a locking clip or a holding mechanism (see figure 3, telescoping legs 18 are holding by sets of leg section clamp 48 in an extended position, col.2, ln.60-64).
Regarding claim 15, Polatov further teaches a first subset of the one or more legs is extended from the storage component and extended to a length desired by a user, the locking clip or the holding mechanism is used to maintain the length (see col.3, ln.49-53).
Regarding claim 16, Polatov further teaches the first subset of the one or more legs is extended to a first length and a second subset of the one or more legs is extended to a second length, and wherein the first length differs from the second length (see figures 3-4, there are two leg section clamps 48 and three segments for each leg 18 in an extended position. It is obvious that one skill in the art can use two segments or three segments of each leg to desire the height of the brief case). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Pub. No.: 2020/0404799) in view of Polatov (US Patent No.: 4,856,627) as applied to claim 1 above, and further in view of McGill (US Patent No.: 7,624,955).
Regarding claim 12, Polatov teaches each of the one or more telescoping locking leg stands utilize a pin swing about axis to allow each leg of the one or more legs to be moved to different angles in relation to the storage component (see figures 1 and 3-4, telescopes 18, pivot axis 59, storage compartment recesses 28, col.2, ln.57-64, col.4, ln.18-24). Hamilton and Polatov, in combination, fails to teach each of the one or more telescoping locking leg stands utilize a ball and socket system to allow each leg of the one or more legs to be moved to different angles in relation to the storage component. However, McGill teaches a stand utilize a ball and socket system to allow each leg of the one or more legs to be moved to different angles in relation to the storage component (see figures 3 and 7, socket 18 for ball 36, receiving slot 20, base 12, col.2, ln.42-67). It is obvious that one skill in the art can modified each pivot axis 59 of telescope stand 18 with socket 18 and ball 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McGill into view of Hamilton and Polatov in order to provide three degrees rotational freedom for mounting post.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Pub. No.: 2020/0404799) in view of Polatov (US Patent No.: 4,856,627) as applied to claim 1 above, and further in view of Troy et al. (US Pub. No.: 2013/0000174, hereinafter, “Troy”).
Regarding claim 17, Polatov teaches each leg of the one or more legs, allowing each leg of the one or more legs to be pushed out of the storage component for an ease of extending each leg of the one or more legs (see figure4). Hamilton and Polatov, in combination, fails to teach each leg of the one or more legs is spring-loaded, allowing each leg of the one or more legs to be pushed out of the storage component by outward pressure of a spring for an ease of extending each leg of the one or more legs. However, Troy teaches each leg of the one or more legs is spring-loaded, allowing each leg of the one or more legs to be pushed out by outward pressure of a spring for an ease of extending each leg of the one or more legs (see figures 8 and 14-15, legs 36 and 38, spring 50, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Troy into view of Hamilton and Polatov in order to stable the device when it stands on the ground or flat surface.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649